DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered. 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 5-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claims 1 and 8, while there is written description support for the catalyst layer consisting of iridium oxide, tantalum oxide, and rhodium oxide, there appears to be insufficient written description support for the full scope of the recited limitation that the catalyst layer including iridium oxide, tantalum oxide, and rhodium oxide, because the claim scope includes catalyst layers in which catalyst materials other than iridium oxide, tantalum oxide, and rhodium oxide may be present. All the examples shown in Table 1 and Table 2 of the specification consist of only iridium oxide, tantalum oxide, and rhodium oxide, and no other material. The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005) (see MPEP 2163 II (A)(3)(a)(ii)).

Regarding claims 7-9, there appears to be insufficient written description support for the catalyst layer including silicon.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Chinese patent application publication no. 103866345 (hereinafter called Saeki).

Saeki discloses an electrolyzed water production device producing electrolyzed water including hypochlorous acid by electrolyzing water including chloride ions, the electrolyzed water production device comprising: an electrolytic cell, the water passing through the electrolytic cell; and electrodes 2 and 4 provided inside the electrolytic cell (see Fig. 1(A) and 1(B); and paragraphs 0027 and 0028), the electrode including a catalyst layer, the catalyst layer including iridium oxide, tantalum oxide, and rhodium oxide, in the catalyst layer, a proportion of a number of rhodium atoms included in the rhodium oxide to a sum of a number of iridium atoms included in the iridium oxide, a number of tantalum atoms included in the tantalum oxide, and the number of rhodium atoms is 31.25 % which lies within the claimed range; and Ta/Ir ratio is about 0.22 which is close to the claimed range (see example 4 in Table 1 shown in paragraph 0080 and the translated Table 1 legends shown on page 21). 

Saeki further teaches that adding tantalum to the catalyst layer improves electrode stability and electrode life, thus showing that the proportion of tantalum to iridium in the catalyst layer is a result-effective variable. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e., the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) " (see MPEP 2144.05 (II)(A)). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as obvious over US pre-grant patent publication no. US 2012/0144574 or its corresponding granted US patent no. US 9,328,497 (hereinafter called Morotomi) (the citations in the rejection below refer to US patent no. US 9,328,497), in view of Chinese patent application publication no. 103866345 (hereinafter called Saeki). 

Regarding claim 5, Morotomi discloses a sanitary washing device 100, comprising an electrolyzed water production device 450, and a flow regulating valve 471 provided downstream of the electrolyzed water production device 450 (see Fig. 1 and 2; and column 3, lines 3-6, 47-49, and 61-65).
Morotomi does not disclose that the electrolyzed water production device is according to claim 1.
Saeki discloses an electrolyzed water production device producing electrolyzed water including hypochlorous acid by electrolyzing water including chloride ions, the electrolyzed water production device comprising: an electrolytic cell, the water passing through the electrolytic cell; and electrodes 2 and 4 provided inside the electrolytic cell (see Fig. 1(A) and 1(B); and paragraphs 0027 and 0028), the electrode including a catalyst layer, the catalyst layer including iridium oxide, tantalum oxide, and rhodium oxide, in the catalyst layer, a proportion of a number of rhodium atoms included in the rhodium oxide to a sum of a number of iridium atoms included in the iridium oxide, a number of tantalum atoms included in the tantalum oxide, and the number of rhodium atoms.
Saeki further teaches that adding tantalum to the catalyst layer improves electrode stability and electrode life, thus showing that the proportion of tantalum to iridium in the catalyst layer is a result-effective variable. 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Morotomi by adapting the electrolytic cell taught by Saeki to the needs of the apparatus taught by Morotomi by routine experimentation. The person with ordinary skill in the art would have been motivated to make this modification, because Saeki teaches that the electrode taught by Saeki has long service life at high current density and high frequency operation condition (see paragraph 0006). Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e., the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)). 

Regarding claim 6, Morotomi discloses a sanitary washing device 100, comprising an electrolyzed water production device 450, and a washing nozzle 473 provided downstream of the electrolyzed water production device 450, and a nozzle wash chamber 478 configured to sterilize or wash the outer perimeter surface of the washing nozzle (see Fig. 1 and 2; and column 3, lines 3-6, 38-44, and 47-49).
Morotomi does not disclose that the electrolyzed water production device is according to claim 1.
Saeki discloses an electrolyzed water production device producing electrolyzed water including hypochlorous acid by electrolyzing water including chloride ions, the electrolyzed water production device comprising: an electrolytic cell, the water passing through the electrolytic cell; and electrodes 2 and 4 provided inside the electrolytic cell (see Fig. 1(A) and 1(B); and paragraphs 0027 and 0028), the electrode including a catalyst layer, the catalyst layer including iridium oxide, tantalum oxide, and rhodium oxide, in the catalyst layer, a proportion of a number of rhodium atoms included in the rhodium oxide to a sum of a number of iridium atoms included in the iridium oxide, a number of tantalum atoms included in the tantalum oxide, and the number of rhodium atoms being 30% (see examples 5 and 6 in Table 1 shown in paragraph 0080 and the translated Table 1 legends shown on page 21). The rhodium proportion of 30% shown in examples 5 and 6 in Table 1 is close to the claimed range of 31-60%. Saeki further teaches that in example 6 shown in Table 1, the iridium content in the catalyst layer is 28 mol % and the tantalum content in the catalyst layer is 42 mol % (see example 6 in Table 1 shown in paragraph 0080 and the translated Table 1 legends shown on page 21), thus teaching that a ratio of the number of tantalum atoms to the number of iridium atoms is 1.5 which overlaps the claimed range of claim 1 and is close to the claimed range of claim 3. Saeki further teaches that adding tantalum to the catalyst layer improves electrode stability and electrode life, thus showing that the proportion of tantalum to iridium in the catalyst layer is a result-effective variable. Saeki further teaches that having rhodium in the catalyst layer can increase electrode life and the catalyst function (see paragraph 0066), thus showing that the rhodium proportion in the catalyst layer is a result-effective variable. 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Morotomi by adapting the electrolytic cell taught by Saeki to the needs of the apparatus taught by Morotomi by routine experimentation. The person with ordinary skill in the art would have been motivated to make this modification, because Saeki teaches that the electrode taught by Saeki has long service life at high current density and high frequency operation condition (see paragraph 0006). Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e., the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05(I)). 

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Chinese patent application publication no. 103866345 (hereinafter called Saeki), as shown for claim 1 above, and further in view of Japanese patent no. JP 3658823 (hereinafter called JP23).

Saeki does not explicitly teach that the catalyst layer includes silicon.

JP23 teaches an electrode for electrolysis comprising iridium oxide and tantalum oxide wherein the underlayer contains silicon oxide (see paragraph 0022). JP23 further teaches that adding silicon oxide to the underlayer improves adhesion of the underlayer to the substrate, and as a result, the underlayer and the coating layer are unlikely to peel off (see paragraph 0024).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Saeki by having the catalyst layer include silicon as taught by JP23. The person with ordinary skill in the art would have been motivated to make this modification, because JP23 teaches that adding silicon oxide to the underlayer improves adhesion of the underlayer to the substrate, and as a result, the underlayer and the coating layer are unlikely to peel off (see paragraph 0024). 

Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Chinese patent application publication no. 103866345 (hereinafter called Saeki), in view of Japanese patent no. JP 3658823 (hereinafter called JP23).

Saeki discloses an electrolyzed water production device producing electrolyzed water including hypochlorous acid by electrolyzing water including chloride ions, the electrolyzed water production device comprising: an electrolytic cell, the water passing through the electrolytic cell; and electrodes 2 and 4 provided inside the electrolytic cell (see Fig. 1(A) and 1(B); and paragraphs 0027 and 0028), the electrode including a catalyst layer, the catalyst layer including iridium oxide, tantalum oxide, and rhodium oxide, in the catalyst layer, a proportion of a number of rhodium atoms included in the rhodium oxide to a sum of a number of iridium atoms included in the iridium oxide, a number of tantalum atoms included in the tantalum oxide, and the number of rhodium atoms is 31.25 % which lies within the claimed range; and Ta/Ir ratio is about 0.22 which is close to the claimed range (see example 4 in Table 1 shown in paragraph 0080 and the translated Table 1 legends shown on page 21). 

Saeki further teaches that adding tantalum to the catalyst layer improves electrode stability and electrode life, thus showing that the proportion of tantalum to iridium in the catalyst layer is a result-effective variable. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e., the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) " (see MPEP 2144.05 (II)(A)). 

Saeki does not explicitly teach that the catalyst layer includes silicon.

JP23 teaches an electrode for electrolysis comprising iridium oxide and tantalum oxide wherein the underlayer contains silicon oxide (see paragraph 0022). JP23 further teaches that adding silicon oxide to the underlayer improves adhesion of the underlayer to the substrate, and as a result, the underlayer and the coating layer are unlikely to peel off (see paragraph 0024).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Saeki by having the catalyst layer include silicon as taught by JP23. The person with ordinary skill in the art would have been motivated to make this modification, because JP23 teaches that adding silicon oxide to the underlayer improves adhesion of the underlayer to the substrate, and as a result, the underlayer and the coating layer are unlikely to peel off (see paragraph 0024). 

Claim 9 is rejected under 35 U.S.C. 103 as obvious over US pre-grant patent publication no. US 2012/0144574 or its corresponding granted US patent no. US 9,328,497 (hereinafter called Morotomi) (the citations in the rejection below refer to US patent no. US 9,328,497), in view of Chinese patent application publication no. 103866345 (hereinafter called Saeki), as shown for claim 5 above, and further in view of Japanese patent no. JP 3658823 (hereinafter called JP23).

Morotomi in view of Saeki does not explicitly teach that the catalyst layer includes silicon.
JP23 teaches an electrode for electrolysis comprising iridium oxide and tantalum oxide wherein the underlayer contains silicon oxide (see paragraph 0022). JP23 further teaches that adding silicon oxide to the underlayer improves adhesion of the underlayer to the substrate, and as a result, the underlayer and the coating layer are unlikely to peel off (see paragraph 0024).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Morotomi in view of Saeki by having the catalyst layer include silicon as taught by JP23. The person with ordinary skill in the art would have been motivated to make this modification, because JP23 teaches that adding silicon oxide to the underlayer improves adhesion of the underlayer to the substrate, and as a result, the underlayer and the coating layer are unlikely to peel off (see paragraph 0024). 

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants assert on page 8, 1st paragraph, of their communication dated 07/12/2022 that even a change in a ratio of less than 1 greatly changes the durability time, as clearly shown in FIG. 8 of the present application; the ratio is critical to the performance of the invention and is not merely a result effective variable. Applicants' arguments are not persuasive, because Saeki teaches that adding tantalum to the catalyst layer improves electrode stability and electrode life, thus showing that the proportion of tantalum to iridium in the catalyst layer is a result-effective variable. There is no evidence of unexpected results, because in the entire claimed range of Ta/Ir ratio of 0.4 to 1.1, Fig. 8 of the applicants’ specification the effect of increased tantalum content on electrode durability is consistent with the teaching of Saeki and the results would have been expected. 

Regarding the rejection of claim 1 under 35 USC 103, Applicants further argue on page 8, 3rd  paragraph, of their communication that the unexpected result of the invention is that the catalyst durability time is improved by combining two features of "a proportion of a number of rhodium atoms included in the rhodium oxide to a sum of a number of iridium atoms included in the iridium oxide, a number of tantalum atoms included in the tantalum oxide, and the number of rhodium atoms being not less than 31% and not more than 60%" and "a ratio of the number of tantalum atoms to the number of iridium atoms is not less than 0.4 and not more than 1.1". Applicants' arguments are not persuasive, because there is no evidence of unexpected results in the record. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). Attorney argument is not evidence. In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974); see also Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997) (“Counsel’s argument cannot take the place of evidence lacking in the record.”). Nor can such argument take the place of evidence lacking in the record. Meitznerv. Mindick, 549 F.2d 775, 782 (CCPA 1977).
	

References of Interest
Japanese patent application publication no. JP 2009052069 (hereinafter called Shigeki) is cited, but has not been applied. The reference is pertinent to all the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SALIL JAIN/Examiner, Art Unit 1795